***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
         FLORA B. CANALES v. COMMISSIONER
                  OF CORRECTION
                     (AC 43321)
                   Bright, C. J., and Alvord and Clark, Js.

                                   Syllabus

The petitioner, who had been convicted of murder, sought a writ of habeas
   corpus. The respondent, the Commissioner of Correction, filed a request,
   pursuant to statute (§ 52-470 (c) and (e)), for an order to show cause
   as to why the petitioner should be permitted to proceed despite her
   delay in filing her petition. The petitioner filed an objection to the request
   for an order to show cause in which she admitted that she filed an
   untimely petition. She alleged, however, that certain factors, including
   her age, mental illness, her inability to understand postconviction pro-
   ceedings and her reliance on the assistance of others, impacted the
   timely filing of her petition. Following a hearing at which the petitioner
   failed to present any witnesses or offer any exhibits, the habeas court
   dismissed the petition for a writ of habeas corpus on the ground that
   it was untimely. Thereafter, the court denied the petition for certification
   to appeal, and the petitioner appealed to this court. Held that the habeas
   court did not abuse its discretion in denying the petitioner’s petition
   for certification to appeal following its determination that she had failed
   to demonstrate good cause to overcome the statutory presumption of
   unreasonable delay in filing her petition; in the present case, in which
   she was required to provide some evidence of the reason for the delay,
   the petitioner failed to provide the habeas court with any information
   connecting her age, mental illness, lack of knowledge or reliance on
   others with her failure to timely file her habeas petition and, although
   she was provided with a meaningful opportunity to rebut the statutory
   presumption at the show cause hearing, habeas counsel chose not to
   present witnesses or offer exhibits.
       Argued September 20—officially released December 6, 2022

                             Procedural History

  Petition for a writ of habeas corpus, brought to the
Superior Court in the judicial district of Tolland, where
the court, Newson, J., rendered judgment dismissing
the petition; thereafter, the court denied the petition
for certification to appeal, and the petitioner appealed
to this court. Appeal dismissed.
  Robert L. O’Brien, assigned counsel, with whom, on
the brief, was William A. Adsit, assigned counsel, for
the appellant (petitioner).
   Michele C. Lukban, senior assistant state’s attorney,
with whom, on the brief, were Paul Ferencek, state’s
attorney, and Leah Hawley, senior assistant state’s
attorney, for the appellee (respondent).
                          Opinion

   ALVORD, J. The petitioner, Flora B. Canales, appeals
following the denial of her petition for certification to
appeal from the judgment of the habeas court dismiss-
ing her petition for a writ of habeas corpus pursuant
to General Statutes § 52-470 (c) (2) and (e). On appeal,
the petitioner claims that the court abused its discretion
in denying her petition for certification to appeal follow-
ing its determination that the petitioner had failed to
demonstrate good cause to overcome the statutory pre-
sumption of unreasonable delay. We disagree and,
therefore, dismiss the appeal.
  The following facts and procedural history are rele-
vant to our resolution of this appeal. After a jury trial,
the petitioner was convicted of one count of murder in
violation of General Statutes § 53a-54a. State v. Canales,
281 Conn. 572, 574, 916 A.2d 767 (2007). The trial court
sentenced the petitioner to a total effective term of fifty
years of imprisonment and, on March 13, 2007, our
Supreme Court affirmed the judgment of conviction on
direct appeal. Id., 575–76.
   More than ten years after our Supreme Court’s dispo-
sition of her direct appeal, the petitioner, on October
30, 2017, filed the petition for a writ of habeas corpus
that is at issue in this appeal.1 The respondent, the
Commissioner of Correction, filed a request with the
habeas court, pursuant to § 52-470 (c) and (e), for an
order to show cause as to ‘‘why [the petitioner] should
be permitted to proceed despite [her] delay in filing the
instant habeas corpus petition.’’
   Thereafter, the petitioner filed an objection to the
respondent’s request for an order to show cause. In her
objection, the petitioner admitted that she filed her
petition on October 30, 2017, and recognized that she
‘‘had until October 1, 2017, to file a timely petition.’’ In
support of her assertion of good cause, the petitioner
stated that she had ‘‘been seeking relief since the impo-
sition of her sentence in October, 2003’’; had taken a
direct appeal of her conviction in November, 2003; and
‘‘attempted ‘another appeal,’ on the advice of a cell-
mate,’’ which ultimately ‘‘led her to sentence review,
although that was not her intention.’’2 Additionally, she
asserted that, ‘‘in 2007 she completed a petition for [a]
writ of habeas corpus, which she gave to another inmate
to mail into court for her,’’ and that ‘‘she never heard
anything from the court and [was] unsure if the petition
ever made it to the court, or if the court was merely
‘uninterested.’ ’’ Moreover, the petitioner asserted that
she ‘‘ha[d] reached out to several [attorneys], seeking
advice and representation in pursuit of relief’’ but that
she ultimately filed her petition ‘‘upon the suggestion
of an [aide] who assists [her] with medical issues
. . . .’’ Finally, her objection set forth that she was
sixty-seven years old, ‘‘ha[d] been diagnosed, per the
Department of Correction, with a delusional disorder,’’
and that she ‘‘[was] not one who has filed numerous
petitions’’ or ‘‘had any other known habeas cases heard
by the court.’’
  On March 8, 2019, the court, Newson, J., held a show
cause hearing, during which the following colloquy
occurred:
  ‘‘The Court: Okay. Again, it’s the respondent’s motion.
Again, the court did review the motion. I think in this
matter there is an objection that’s been filed. Does the
respondent desire to present any additional witnesses
or evidence?
  ‘‘[The Respondent’s Counsel]: No, Your Honor.
  ‘‘The Court: Okay. Petitioner?
  ‘‘[The Petitioner’s Counsel]: Your Honor, I would rest
on the papers.
  ‘‘The Court: Okay. Anything additional?
  ‘‘[The Respondent’s Counsel]: No, Your Honor.
  ‘‘[The Petitioner’s Counsel]: Nothing additional,
Your Honor.
  ‘‘The Court: Okay. The court will take the matter
under advisement, and I will issue a written decision
on this matter in due course.’’
   Thereafter, on May 21, 2019, the court issued a memo-
randum of decision dismissing the petitioner’s petition
for a writ of habeas corpus. In its decision, the court
concluded that the petitioner’s petition was untimely
because she ‘‘had until October 1, 2017, to file the pres-
ent petition, however, it was not filed until October 30,
2017.’’ The court recognized that, ‘‘[w]hile this would
seem a relatively minor delay, her original conviction
became final ten years prior, with the issuance of the
Supreme Court decision on March [13], 2007.’’3 More-
over, the court noted that, although the petitioner had
filed a timely objection to the respondent’s request for
an order to show cause, ‘‘the petitioner declined the
opportunity to present evidence or exhibits in opposi-
tion to the [respondent’s] motion’’ at the evidentiary
hearing. The court concluded that, ‘‘[o]nce the rebutta-
ble presumption arose, the petitioner was obligated to
provide some evidence of the reason for the delay,
which she declined to do.’’ (Emphasis in original.)
Thereafter, the petitioner filed a petition for certifica-
tion to appeal, which the court denied. This appeal
followed.
   After the petitioner and the respondent filed their
principal briefs, this court issued its decision in Kelsey
v. Commissioner of Correction, 202 Conn. App. 21, 244
A.3d 171 (2020), aff’d, 343 Conn. 424, 274 A.3d 85 (2022).
Thereafter, the petitioner filed her reply brief. On Febru-
ary 1, 2021, prior to oral argument before this court,
this court notified the parties that they should be pre-
pared to address the effect of its decision in Kelsey on
this appeal. After our Supreme Court granted the initial
petition for certification to appeal in Kelsey; Kelsey v.
Commissioner of Correction, 336 Conn. 912, 244 A.3d
562 (2021); this court stayed its consideration of this
appeal pending the final disposition of Kelsey. Follow-
ing the issuance of our Supreme Court’s decision in
Kelsey v. Commissioner of Correction, 343 Conn. 424,
274 A.3d 85 (2022), the parties were ordered to file
supplemental briefs ‘‘addressing the impact of Kelsey
. . . on this appeal.’’
   We begin by setting forth the legal principles and
standard of review that govern our review of a habeas
court’s denial of a petition for certification to appeal.
‘‘Faced with a habeas court’s denial of a petition for
certification to appeal, a petitioner can obtain appellate
review of the [denial] of [her] petition for habeas corpus
only by satisfying the two-pronged test enunciated by
our Supreme Court in Simms v. Warden, 229 Conn.
178, 640 A.2d 601 (1994), and adopted in Simms v.
Warden, 230 Conn. 608, 612, 646 A.2d 126 (1994). First,
[the petitioner] must demonstrate that the denial of
[her] petition for certification constituted an abuse of
discretion. . . . Second, if the petitioner can show an
abuse of discretion, [she] must then prove that the deci-
sion of the habeas court should be reversed on the
merits. . . . To prove that the denial of [her] petition
for certification to appeal constituted an abuse of dis-
cretion, the petitioner must demonstrate that the [reso-
lution of the underlying claim involves issues that] are
debatable among jurists of reason; that a court could
resolve the issues [in a different manner]; or that the
questions are adequate to deserve encouragement to
proceed further. . . . In determining whether the
habeas court abused its discretion in denying the peti-
tioner’s request for certification, we necessarily must
consider the merits of the petitioner’s underlying claims
to determine whether the habeas court reasonably
determined that the petitioner’s appeal was frivolous.
In other words, we review the petitioner’s substantive
claims for the purpose of ascertaining whether those
claims satisfy one or more of the three criteria . . .
adopted by [our Supreme Court] for determining the
propriety of the habeas court’s denial of the petition
for certification.’’ (Internal quotation marks omitted.)
Michael G. v. Commissioner of Correction, 214 Conn.
App. 358, 363–64, 280 A.3d 501 (2022).
  ‘‘[A] habeas court’s determination regarding good
cause under § 52-470 (e) is reviewed on appeal only
for abuse of discretion. Thus, [w]e will make every
reasonable presumption in favor of upholding the trial
court’s ruling[s] . . . . In determining whether there
has been an abuse of discretion, the ultimate issue is
whether the court . . . reasonably [could have] con-
clude[d] as it did.’’4 (Internal quotation marks omitted.)
Kelsey v. Commissioner of Correction, supra, 343
Conn. 440.
  On appeal, the petitioner claims that the habeas court
erred in dismissing her habeas petition because ‘‘she
certainly did not fail to provide any evidence, as the
habeas court decided.’’5 The petitioner argues that her
objection to the respondent’s request for an order to
show cause ‘‘should have been sufficient for the habeas
court to make a determination of whether [she had]
established good cause.’’ We disagree.
   Section 52-470 (c) provides in relevant part: ‘‘[T]here
shall be a rebuttable presumption that the filing of a
petition challenging a judgment of conviction has been
delayed without good cause if such petition is filed after
. . . October 1, 2017 . . . .’’ Section 52-470 (e) pro-
vides in relevant part that, ‘‘[i]n a case in which the
rebuttable presumption of delay under subsection (c)
. . . of this section applies, the court, upon the request
of the respondent, shall issue an order to show cause
why the petition should be permitted to proceed. The
petitioner or, if applicable, the petitioner’s counsel,
shall have a meaningful opportunity to investigate the
basis for the delay and respond to the order. If, after
such opportunity, the court finds that the petitioner has
not demonstrated good cause for the delay, the court
shall dismiss the petition. . . .’’
  ‘‘Nothing in [§ 52-470] (e) expressly addresses
whether the petitioner may present argument or evi-
dence, or file exhibits, or whether and under what cir-
cumstances the court is required to hold a hearing, if
the court should determine that doing so would assist in
making its determination. The only express procedural
requirement is stated broadly. The court must provide
the petitioner with a ‘meaningful opportunity’ both to
investigate the basis for the delay and to respond to
the order to show cause. General Statutes § 52-470 (e).
The phrase ‘meaningful opportunity’ is not defined in
the statute. That phrase typically refers, however, to
the provision of an opportunity that comports with the
requirements of due process. . . . The lack of specific
statutory contours as to the required ‘meaningful oppor-
tunity’ suggests that the legislature intended for the
court to exercise its discretion in determining, consider-
ing the particular circumstances of the case, what pro-
cedures should be provided to the petitioner in order to
provide him with a meaningful opportunity, consistent
with the requirements of due process, to rebut the statu-
tory presumption.’’ (Citations omitted.) Kelsey v. Com-
missioner of Correction, 329 Conn. 711, 722–23, 189
A.3d 578 (2018).
  ‘‘[T]o rebut successfully the presumption of unrea-
sonable delay in § 52-470, a petitioner generally will be
required to demonstrate that something outside of the
control of the petitioner or habeas counsel caused or
contributed to the delay.’’ (Emphasis added; internal
quotation marks omitted.) Kelsey v. Commissioner of
Correction, supra, 343 Conn. 441–42. The following non-
exhaustive list of factors aid in determining whether a
petitioner has satisfied the definition of good cause:
‘‘(1) whether external forces outside the control of the
petitioner had any bearing on the delay; (2) whether
and to what extent the petitioner or [her] counsel bears
any personal responsibility for any excuse proffered for
the untimely filing; (3) whether the reasons proffered
by the petitioner in support of a finding of good cause
are credible and are supported by evidence in the
record; and (4) how long after the expiration of the filing
deadline did the petitioner file the petition.’’ (Internal
quotation marks omitted.) Id., 442.
   In her objection to the respondent’s request for an
order to show cause, the petitioner asserted that her
(1) age, sixty-seven; (2) mental illness, delusional disor-
der as diagnosed by the Department of Correction; (3)
inability to understand postconviction proceedings; and
(4) reliance on the assistance of others impacted her
timely filing of her petition for a writ of habeas corpus.
Consistent with § 52-470 (e), the court provided the
petitioner with a ‘‘meaningful opportunity’’ to respond
to the respondent’s request for an order to show cause,
in the form of an evidentiary hearing. During the hear-
ing, as set forth previously in this opinion, the court
expressly asked the petitioner’s counsel whether he
would be presenting witnesses or evidence, to which
the petitioner’s counsel responded, ‘‘I would rest on the
papers’’ and that he had ‘‘[n]othing additional . . . .’’
   To rebut the statutory presumption of unreasonable
delay, the petitioner was ‘‘required to demonstrate that
something outside of the control of the petitioner or
habeas counsel caused or contributed to the delay.’’
(Emphasis in original; internal quotation marks omit-
ted.) Velez v. Commissioner of Correction, 203 Conn.
App. 141, 152, 247 A.3d 579, cert. denied, 336 Conn. 942,
250 A.3d 40 (2021). It is well established that for a
mental disease or disorder to constitute good cause for
an untimely petition for a writ of habeas corpus, a
petitioner must demonstrate ‘‘how [her] deficiencies
contributed to the delay in filing [her] . . . habeas peti-
tion.’’ Id., 153; see also, e.g., Ortiz v. Commissioner
of Correction, 211 Conn. App. 378, 389, 272 A.3d 692
(because petitioner failed to demonstrate connection
between mental health deficiency and late filing of peti-
tion, habeas court ‘‘did not err in its determination that
the petitioner failed to satisfy his evidentiary burden
of demonstrating that something outside of his control,
in this case, a mental deficiency, caused or contributed
to the delay in the filing of his petition’’), cert. denied,
343 Conn. 927, 281 A.3d 1186 (2022). The same holds
true for a petitioner’s alleged lack of knowledge of the
law. See Kelsey v. Commissioner of Correction, supra,
343 Conn. 444–45 (‘‘[T]he legislature did not intend for
a petitioner’s lack of knowledge of the law, standing
alone, to establish that a petitioner has met [her] eviden-
tiary burden of establishing good cause. As with any
excuse for a delay in filing, the ultimate determination
is subject to the same factors previously discussed,
relevant to the petitioner’s lack of knowledge: whether
external forces outside the control of the petitioner had
any bearing on [her] lack of knowledge . . . .’’ (Foot-
note omitted.)).
   The petitioner failed to provide the habeas court with
any information connecting her age, mental illness, lack
of knowledge of the law or reliance on others with her
failure to timely file her habeas petition. When provided
with a meaningful opportunity to rebut the statutory
presumption at the show cause hearing, the petitioner
chose not to present any witnesses or offer any exhibits.
See General Statutes § 52-470 (e); Kelsey v. Commis-
sioner of Correction, supra, 329 Conn. 723; see also
Black’s Law Dictionary (9th Ed. 2009) p. 635 (defining
evidence as ‘‘[s]omething (including testimony, docu-
ments and tangible objects) that tends to prove or dis-
prove the existence of an alleged fact’’). Therefore,
under the circumstances in the present case, which
required the petitioner to demonstrate some connection
between her alleged mental deficiencies and unfamiliar-
ity with the law and her untimely filing of her petition,
the court did not abuse its discretion in determining
that ‘‘the petitioner was obligated to provide some evi-
dence of the reason for the delay, which she declined
to do.’’6 (Emphasis in original.) Accordingly, the habeas
court did not abuse its discretion in determining that
the petitioner had failed to establish good cause to
overcome the statutory presumption of unreasonable
delay.
  Therefore, we conclude that the petitioner has failed
to demonstrate that her claim involves issues that are
debatable among jurists of reason, a court could resolve
the issue in a different manner, or the questions pre-
sented are adequate to deserve encouragement to pro-
ceed further. Thus, the habeas court did not abuse its
discretion in denying the petition for certification to
appeal.7
      The appeal is dismissed.
      In this opinion the other judges concurred.
  1
     In the petition, she alleges that her conviction is illegal because her
sentencing was illegal in that ‘‘[t]he jury was rigged with people who were
related to the judge’’; her defense counsel did not represent her properly
in that she ‘‘told [her] attorney that [she] knew the people in the jury and
[defense counsel] told [her] everything would be ok[ay]’’; and was the prod-
uct of an illegal arrest, search, or advice of rights in that, ‘‘[a]s soon as
[she] opened [her] door the police grabbed [her] with no warning or arrest
[warrant].’’
   2
     In 2010, the Sentence Review Division of the Superior Court affirmed
the petitioner’s sentence. State v. Canales, Superior Court, judicial district
of Stamford-Norwalk, Docket No. CR-01-139128 (October 5, 2010).
   3
     The habeas court’s memorandum of decision reflects a date of March
3, 2007. This appears to be a scrivener’s error.
   4
     In her principal appellate brief, the petitioner argued that ‘‘[a]t issue is
whether the habeas court properly dismissed a habeas petition . . . [which]
is a matter of law, subject to plenary review.’’ (Internal quotation marks
omitted.) Additionally, the petitioner argued that ‘‘this matter will involve
statutory interpretation of . . . § 52-470, [and] such determinations by the
habeas court are subject to plenary review as well.’’ In Kelsey, our Supreme
Court clarified that the proper standard of review is abuse of discretion.
Kelsey v. Commissioner of Correction, supra, 343 Conn. 440. In her supple-
mental brief, the petitioner acknowledges that the applicable standard of
review is abuse of discretion.
    5
      We acknowledge the argument, made by the respondent in his brief
and during oral argument before this court, that the petitioner’s ‘‘single
overarching claim before this court, that the habeas court erred in determin-
ing that she ‘had not presented evidence to rebut the presumption’ of no
good cause for her late petition . . . raises a question pertaining to the
procedure involved in a hearing based on a respondent’s request for an
order to show cause . . . [and] [b]ecause this claim was not identified in
her petition for certification to appeal, the habeas court cannot be said to
have abused its discretion in denying further review of this issue and the
issue is not reviewable on appeal.’’ We believe that the claims asserted in
the petitioner’s petition for certification to appeal can be read to encompass
the arguments that the petitioner makes on appeal.
    6
      In her brief and during oral argument before this court, the petitioner
relied on the court’s use of the word ‘‘ ‘additional’ ’’ when it addressed both
counsel during the show cause hearing. Specifically, the petitioner argues
that ‘‘the habeas court’s request for ‘additional’ information suggested that
the habeas court seemed to think that it had a sufficient record upon which
it could issue a decision on whether good cause existed. As a result, the
habeas court unintentionally signaled to [the] petitioner and [the] petitioner’s
counsel that any evidence given after [she] submitted her objection would
be, in fact, ‘additional’ to the written proof of good cause already submitted:
the objection itself.’’
    Furthermore, the petitioner argues that her objection ‘‘set forth several
factual assertions upon which, as [she] summated, good cause existed. . . .
These factual assertions amounted to a similar type of unsworn assertion
that often arises in litigation: an offer of proof.’’ These factual assertions
include ‘‘her age, mental illness, inability to understand postconviction pro-
ceedings, and her reliance on the assistance of others . . . .’’ Moreover,
the petitioner asserts that, ‘‘according to [our] Supreme Court,’’ her written
objection ‘‘may have [been] the preferable form of evidence of good cause.’’
(Emphasis omitted.) We disagree.
    ‘‘An offer of proof, properly presented, serves three purposes. First, it
should inform the court of the legal theory under which the offered evidence
is admissible. Second, it should inform the trial judge of the specific nature
of the offered evidence so that the court can judge its admissibility. Third,
it thereby creates a record adequate for appellate review.’’ (Internal quotation
marks omitted.) Doyle v. Kamm, 133 Conn. App. 25, 36–37 n.7, 35 A.3d 308
(2012). In contrast, ‘‘evidence . . . is the means by which alleged matters
of fact are properly submitted to the trier of fact for the purpose of proving
a fact in issue.’’ (Internal quotation marks omitted.) Travelers Property &
Casualty Co. v. Christie, 99 Conn. App. 747, 761, 916 A.2d 114 (2007).
Accordingly, we disagree with the petitioner’s assertion that, were her objec-
tion to be considered an offer of proof, it would constitute evidence sufficient
to demonstrate good cause. To the contrary, if the objection was in fact an
offer of proof, it should have been followed by the presentation of evidence
when the court gave the petitioner an opportunity to do so, an opportunity
that the petitioner declined.
    Even if, however, the court in fact considered the representations in the
petitioner’s objection as evidence, the court did not abuse its discretion in
determining that the objection, in and of itself, was insufficient to establish
good cause because it did not provide the necessary information connecting
her alleged reasons with her failure to timely file her habeas petition. There-
fore, although our Supreme Court may have contemplated circumstances
under which a petitioner might not need to produce evidence, beyond the
court accepting the representations of the petitioner in an objection to a
request for an order to show cause as true, this is not one of them. See
Kelsey v. Commissioner of Correction, supra, 329 Conn. 723 (‘‘[t]he lack
of specific statutory contours as to the required meaningful opportunity
suggests that the legislature intended for the court to exercise its discretion
in determining, considering the particular circumstances of the case, what
procedures should be provided to the petitioner . . . consistent with the
requirements of due process, to rebut the statutory presumption’’ (internal
quotation marks omitted)).
   7
     In her reply and supplemental briefs, the petitioner argues that, because
the habeas court did not have the guidance of Kelsey v. Commissioner of
Correction, supra, 343 Conn. 424, when it considered whether there was
good cause for the delay in the filing of her petition, this case should
be remanded for further proceedings. The petitioner has not directed our
attention to any guidance in Kelsey that would have required the habeas
court in her case to have undertaken a different analysis with respect to
the claims she raised in her objection to the respondent’s motion for an
order to show cause. We therefore decline the petitioner’s invitation to
remand this case for further proceedings.